14-2121
     Li v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A200 915 190
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   17th day of May, two thousand sixteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            DENNY CHIN,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   FENG LI,
14                       Petitioner,
15
16                 v.                                                14-2121
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21                 Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Gary J. Yerman, New York, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Acting Assistant
27                                       Attorney General, Civil Division;
28                                       Terri J. Scadron, Assistant
29                                       Director; Lisa Morinelli, Trial
 1                                   Attorney, Office of Immigration
 2                                   Litigation, United States
 3                                   Department of Justice, Washington,
 4                                   D.C.
 5
 6          UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 9   DENIED.

10          Petitioner Feng Li, a native and citizen of China, seeks

11   review of a June 4, 2014, decision of the BIA affirming a

12   September 19, 2013, decision of an Immigration Judge (“IJ”)

13   denying Li’s application for asylum, withholding of removal,

14   and relief under the Convention Against Torture (“CAT”).            In

15   re Feng Li, No. A200 915 190 (B.I.A. June 4, 2014), aff’g No.

16   A200 915 190 (Immig. Ct. N.Y. City Sept. 19, 2013).         We assume

17   the    parties’   familiarity    with   the   underlying   facts   and

18   procedural history in this case.

19          We have reviewed the IJ’s decision as supplemented by the

20   BIA.    See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

21   The applicable standards of review are well established.           See

22   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

23   513 (2d Cir. 2009).

                                        2
1           Li does not argue past persecution in his brief, so the only

2    issue before us is whether the agency erred in concluding that

3    Li failed to show an objectively reasonable fear of future

4    persecution.     See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545

5    n.7 (2d Cir. 2005) (waiver); Shunfu Li v. Mukasey, 529 F.3d 141,

6    146 (2d Cir. 2008) (validity of unchallenged determinations).

7           To establish eligibility for asylum, an applicant like Li,

8    who has not established past persecution, must demonstrate a

9    well-founded    fear     of   future       persecution.      See   8   U.S.C.

10   §§ 1101(a)(42), 1158(b)(1)(A); Kyaw Zwar Tun v. U.S. INS, 445

11 F.3d 554, 564 (2d Cir. 2006).              To demonstrate a well-founded

12   fear    of   persecution,     an   applicant         must   show   “that   he

13   subjectively     fears    persecution”         and   that   “his   fear    is

14   objectively reasonable.”        Ramsameachire v. Ashcroft, 357 F.3d
15   169, 178 (2d Cir. 2004); see also Jian Hui Shao v. Mukasey, 546

16 F.3d 138, 162 (2d Cir. 2008).              An applicant can establish an

17   objectively reasonable fear of future persecution by either

18   (1) offering evidence that he would be singled out individually

19   for persecution, or (2) proving that a pattern or practice of

20   persecution of similarly situated persons exists in his home

21   country.     8 C.F.R. § 1208.13(b)(2); Mufied v. Mukasey, 508 F.3d
3
1    88, 91 (2d Cir. 2007).      Li argues that he would be singled out

2    for persecution and that there is a pattern or practice of

3    persecution against Christians practicing in unregistered

4    churches in China.

5         In the absence of past persecution, an alien alleging that

6    he will be individually targeted for future persecution must

7    make some showing that authorities in his country of nationality

8    are either aware of his activities or likely to become aware

9    of his activities.”       Hongsheng Leng v. Mukasey, 528 F.3d 135,

10   143 (2d Cir. 2008).       Apart from some difficulties at school,

11   the record contains no evidence that Chinese authorities are

12   aware of Li’s religious activities.        At most, a letter from Li’s

13   father indicates that Chinese authorities questioned him about

14   the reason Li left China; Li’s father provided no information

15   to   the   authorities,    and   there   is    no    evidence   that   the

16   authorities have asked about Li since 2011.

17        While Li argues that the 2012 Annual Report for the

18   Congressional-Executive       Commission      on    China   supports   his

19   belief that he would be individually targeted, he relies on a

20   single excerpt discussing a ten-year plan to eliminate house

21   churches.     The report specified that the plan had been
                                        4
1    implemented in only three areas in China and was focused on

2    clergy members.        As Li is not a clergy member, and this plan

3    is being implemented in a limited area, it does not establish

4    that    Li   would    be   individually     targeted      for   persecution.

5    Without solid support, Li’s claim that he would be targeted for

6    future persecution is speculative and insufficient to meet his

7    burden of proof.       See Jian Xing Huang v. U.S. INS, 421 F.3d 125,

8    129 (2d Cir. 2005).

9           Li also argues that there is a pattern or practice of

10   persecution of Christians.        To make this showing, a petitioner

11   must demonstrate that the harm to that group is “so systemic

12   or   pervasive   as     to   amount   to    a   pattern    or   practice   of

13   persecution.”        In re A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005);

14   Mufied, 508 F.3d at 91.        Li relies on excerpts from the State

15   Department’s 2010 and 2012 International Religious Freedom

16   reports.     However, review of these reports confirms that the

17   agency correctly determined that, while there are restrictions

18   on religious freedom in China, treatment of unregistered church

19   activities varied by region.              Both reports discuss how the

20   State Administration for Religious Affairs announced in 2005

21   that family and friends had the right to meet at home for
                                           5
1    worship,    prayer,   and   Bible       study   without   registration.

2    Further,    while   the    2012   report    acknowledges    government

3    harassment and arrests based on religious practice, it also

4    states that, “[i]n parts of the country, local authorities

5    tacitly approved of or did not interfere with activities of

6    unregistered    groups.”      2012      Int’l   Rel.   Freedom   Report,

7    available at http://www.state.gov/j/drl/rls/irf/2012

8    religiousfreedom/index.htm#wrapper.             Thus, even considering

9    the sources Li alleges were ignored, it is clear that the agency

10   reasonably determined that Li failed to show a “pervasive”

11   pattern or practice of persecution of Christians who attend

12   unregistered churches.

13       Because Li has not shown an objectively reasonable fear of

14   persecution as needed for asylum, he is necessarily unable to

15   meet the higher standard for withholding of removal or CAT

16   relief because all three claims rest on the same factual

17   predicate.     Lecaj v. Holder, 616 F.3d 111, 119-20 (2d Cir.

18   2010).

19       For the foregoing reasons, the petition for review is

20   DENIED.    As we have completed our review, any stay of removal

21   that the Court previously granted in this petition is VACATED,
                                         6
1   and any pending motion for a stay of removal in this petition

2   is DISMISSED as moot.   Any pending request for oral argument

3   in this petition is DENIED in accordance with Federal Rule of

4   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

5   34.1(b).

6                               FOR THE COURT:
7                               Catherine O=Hagan Wolfe, Clerk




                                  7